Citation Nr: 1815886	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  15-23 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome.

2.  Entitlement to service connection for a left wrist disability, to include carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the Veteran's claims for service connection for a left wrist disability and a right wrist disability.

As noted above, the Veteran initially claimed entitlement to service connection for a right wrist disability and a left wrist disability, both of which were denied by the RO.  However, what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The record raises the issues of service connection for right wrist disability, to include carpal tunnel syndrome and left wrist disability, to include carpal tunnel syndrome.  Therefore, the Board has recharacterized the issues more broadly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

The Veteran contends that his left wrist disability and right wrist disability are linked to his active service.  He specifically advances that his disabilities are a result of repetitive hand and wrist motions required of his military occupational specialty (MOS) as a plumber.  See September 2012 Statement in Support of Claim; April 2015 Notice of Disagreement (DD Form 214); March 2015 VA Form 9; Certificate of Release or Discharge from Active Duty (DD Form 214).

The Veteran underwent an October 2012 VA examination for a right wrist disability.  The Board finds the corresponding medical opinion was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The examiner stated that it was less likely than not that the Veteran had carpal tunnel syndrome while in service and that there is no history of repetitive motion to the right wrist.  However, the opinion does not demonstrate that the examiner considered the Veteran's statements that his right and left wrist disabilities are due to his work as a plumber for 20 years while in service that required him to frequently use his wrists to remove and install parts, tighten or loosen pipe fittings, and solder joints, water main lines, valves, and associated parts.  See DD Form 214; see also September 2012 Statement in Support of Claim.  The above list of actions mandates repetitive motion to the Veteran's wrists.  Therefore, the October 2014 opinion was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

The Veteran underwent an October 2014 VA examination for a left wrist disability.  For similar reasons, the Board finds the examiner's medical opinion was inadequate.  See Barr, 21 Vet. App. at 312; D'Aries, 22 Vet. App. at 104.  Based on the Veteran's reports, the examiner characterized his claimed disabilities for the examination as a crushing injury to his left hand and a left upper extremity laceration to his fourth digit.  The examiner was unable to locate service treatment records (STRs) that evidenced a crushing injury to the Veteran's left hand or wrist.  The examiner concluded that there was no documentation of a crush injury to the Veteran's left hand found in STRs or reported by the Veteran and that his history of left wrist surgery was due to post-military employment.  Despite the Veteran's statements referenced above and his STRs and post-service treatment records, the examiner did not consider or evaluate a repetitive motion injury to the Veteran's left wrist.  Specifically, the examiner did not note STRs showing complaints of right wrist pain in January 1978, December 1978, and January 1979.  Additionally, the examiner failed to discuss an STR from December 1978 that demonstrates carpal tunnel syndrome, traumatic and a January 1979 STR that shows the Veteran complained of right wrist pain for several weeks and that carpal tunnel syndrome was suspected.

Accordingly, the examination reports and opinions currently of record do not present sufficient findings and opinions to allow the Board to decide the Veteran's claims for service connection for a right wrist disability and a left wrist disability, to include carpal tunnel syndrome for both wrists.  Because VA undertook to provide VA examinations to evaluate the Veteran's claims, the Board must ensure that such examinations are adequate.  Barr, 21 Vet. App. at 312.  Therefore, a new VA examination and medical opinion is warranted to fully address the nature and etiology of the Veteran's claimed right wrist disability and left wrist disability.  See 38 C.F.R. § 4.2 (2017) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Also, the Veteran received medical treatment after the October 2012 VA examination for a right wrist disability and October 2014 VA examination for a left wrist disability.  The prior VA examinations did not consider the more recent medical evidence concerning the Veteran's wrists, which includes X-ray reports, surgical reports, and physical therapy.  The Board finds that the new VA examination must evaluate this new medical evidence when determining whether any current left wrist disability and right wrist disability is related to his active service.

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained and the Veteran provided with an opportunity to supplement the record with any private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated from October 2014, forward.

2.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that the Veteran would like VA to obtain.

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right wrist disability and any left wrist disability.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  All necessary tests, including X-rays if indicated, should be performed.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The examiner must provide opinions as on the following:

(a)  Identify all current right wrist disabilities and left wrist disabilities, i.e., strain, arthritis, carpal tunnel syndrome, etc.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that any current right wrist disability had its clinical onset during active service or is related to any incident of service, to include repetitive motion of the Veteran's wrist as a result of his duties as a plumber; and

(c)  Whether it is at least as likely as not (50 percent probability or greater) that any current left wrist disability had its clinical onset during active service or is related to any incident of service, to include repetitive motion of the Veteran's wrist as a result of his duties as a plumber.

In providing responses to (b) and (c), the examiner should consider and address the following:

*  The Veteran's STRs indicate complaints of right wrist pain in January 1978, December 1978, and January 1979.  An STR from December 1978 demonstrates carpal tunnel syndrome, traumatic, and a January 1979 STR shows the Veteran complained of right wrist pain for several weeks and that carpal tunnel syndrome was suspected.  

*  An April 1983 STR shows that the Veteran suffered an injury to the 4th digit of his left hand. 

* The Veteran's work as a plumber for 20 years while in service that required him to frequently use his wrists to remove and install parts, tighten or loosen pipe fittings, and solder joints, water main lines, valves, and associated parts.  
   
The examiner is advised that the Veteran is competent to report his symptoms and history.  Such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the nature and etiology of the Veteran's claims.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

4.  Next, review the claims folder and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.

5.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

